DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-21 are allowed for the reasons as set forth in Applicant’s response filed 5/13/2022, page 9 – page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
---(2014/0316848) Fuchs et al teaches the unique ID include:  Bluetooth ID, RFID, or International Mobile Station Equipment Identity of the wireless device (0019) and a WiFi tracker tracks the WiFi signal (RSSI) of the UE (0019, 0024).
---(2019/0271767) Keilaf et al teaches using an external, independent camera (figure 6D) to detect moving objects.  Specifically, the 3D data may be used to identify vehicles traveling over the legal speed limit, detect vehicles that cross a stop line or designated stopping place while the traffic light is red (0148, 0150).
---(2019/0120955) Zhong et al teaches 3D velocity estimates using video camera (0027, 0080, 0092).
---(2020/0257306) Nisenzon teaches 3D image data used to determine distance, velocity and/or acceleration of one or more objects relative to an autonomous vehicle (0041-00042).
---(2015/0109528) Choi et al teaches converting camera 3D image into 3D position information, to 3D velocity information, and then convert the 3D velocity into 3D acceleration (0053).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646